 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3

 4 Danyl W. Barbour,                                      Case No. 3:15-cv-380-HDM-WGC

 5          Plaintiff
                                                     Order Accepting and Adopting the Report
 6 v.                                                    and Recommendation (ECF 31)

 7 Nancy A. Berryhill, Acting Commissioner of
   Social Security,
 8
          Defendant
 9

10

11      On October 2, 2018, Judge Cobb issued a Report and Recommendation. He recommended

12 that this Court grant Barbour’s motion for attorney’s fees (ECF 29), award $15,000 in attorney’s

13 fees under 42 U.S.C. § 406(b), and order Barbour’s counsel to reimburse Barbour $2,950 under

14 the Equal Access to Justice Act. The time to object to the Report and Recommendation has

15 expired. The parties have filed no objections.

16      This Court accepts and adopts the Report and Recommendation. Local Rule IB 3-2(b). Thus,

17 Barbour’s motion for attorney’s fees is granted, $15,000 in attorney’s fees is awarded, and

18 Barbour’s counsel must reimburse Barbour $2,950.

19      IT IS SO ORDERED.

20      Dated: October 17, 2018

21                                                     _________________________________
                                                       Howard D. McKibben
22                                                     Senior U.S. District Judge

23
